Exhibit 10.9

CONSENT AND WAIVER AGREEMENT

THIS CONSENT AND WAIVER AGREEMENT (the “Consent”) is entered into as of the 2nd
day of August, 2006, by and among Laurus Master Fund, Ltd., a Cayman Islands
company (“Laurus”), BioDelivery Sciences International, Inc., a Delaware
corporation (“BDSI”), Arius Pharmaceuticals, Inc., a Delaware corporation
(“Arius”) and Arius Two, Inc., a Delaware corporation (“A2”).

WHEREAS, (i) BDSI and Laurus are parties to that certain Securities Purchase
Agreement, dated as of February 22, 2005 (as amended, restated, modified and/or
supplemented from time to time, the “February 2005 Purchase Agreement”),
(ii) BDSI, certain subsidiaries of BDSI and Laurus are parties to certain of the
“Related Agreements” under and as defined in the February 2005 Purchase
Agreement (as amended, restated, modified and/or supplemented from time to time,
the “February 2005 Related Agreements” and, together with the February 2005
Purchase Agreement, the “February 2005 Documents”), (iii) BDSI and Laurus are
parties to that certain Securities Purchase Agreement, dated as of May 31, 2005
(as amended, restated, modified and/or supplemented from time to time, the “May
2005 Purchase Agreement”), and (iv) BDSI, certain subsidiaries of BDSI and
Laurus are parties to certain of the “Related Agreements” under and as defined
in the May 2005 Purchase Agreement (as amended, restated, modified and/or
supplemented from time to time, the “May 2005 Related Agreements” and, together
with the May 2005 Purchase Agreement, the “May 2005 Documents”; the February
2005 Documents and the May 2005 Documents are collectively referred to herein as
the “Laurus Documents” and each, a “Laurus Document”), ;

WHEREAS, BDSI and its wholly-owned subsidiary A2 intend to consummate a
transaction with QLT USA, Inc., a Delaware corporation (“QLT”) in which A2 shall
acquire BEMA assets described more fully in that certain Intellectual Property
Assignment Agreement, and related documents and agreements (as each are in
effect on the date hereof, the “BEMA Transfer Agreements”) attached hereto as
Exhibit A and incorporated by this reference.

WHEREAS, certain provisions of the BEMA Transfer Agreements shall require the
waiver and consent of Laurus under the terms of the Laurus Documents to effect
the purposes of the BEMA Transfer Agreements and ensure proper future
performance thereunder; and

WHEREAS, Laurus is willing to grant such consents and/or waivers and enter into
this Consent, in order to permit A2 to acquire the assets described in the BEMA
Transfer Agreements.

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereby
agree as follows:

1. Laurus Consent and Waiver. In connection with and subject to the execution of
the BEMA Transfer Agreements, Laurus hereby grants the following limited
consents and waivers in connection with the execution of the BEMA Transfer
Agreements:

 

  a. Laurus consents to the creation of its wholly-owned subsidiary A2 under
Section 6.12(f), of each of the February 2005 Purchase Agreement and the May
2005 Purchase Agreement, and waives any obligation on the part of BDSI, Arius or
A2 to comply with the requirements for wholly owned subsidiaries set forth in
Section 6.12(f)(ii) solely with respect to the creation and existence of A2;



--------------------------------------------------------------------------------

  b. Laurus consents under Section 6.12(e)(i) and (iii) of each of the February
2005 Purchase Agreement and the May 2005 Purchase Agreement to execution and
delivery of that certain Guaranty, dated the date hereof, made by BDSI for the
benefit of QLT (as in effect on the date hereof and attached hereto as part of
Exhibit A, the “Guaranty”), pursuant to which BDSI guarantees the deferred
portion of the purchase price set forth in the BEMA Transfer Agreements;
provided that (i) the obligations of BDSI under the Guaranty shall be unsecured,
(ii) the obligations of BDSI under the Guaranty owed to QLT shall be
subordinated to the obligations of BDSI owed to Laurus under the Laurus
Documents and (iii) Section 2.11 of the Guaranty shall not be amended,
supplemented or otherwise modified in any respect without the prior written
consent of Laurus.

2. Covenants. BDSI and Arius hereby covenant and agree that in consideration of
the grant by Laurus of the waivers and consents contained herein, such companies
shall not, and shall not permit any of their respective subsidiaries to:

 

  a. Transfer any assets into A2 or make any loan to or investment in, A2 ; or

 

  b. Guarantee, secure or otherwise become liable for, any obligation of A2
other than the Guaranty.

3. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by and construed in accordance
with the internal law (and not the law of conflicts) of New York applicable to
contracts made and performed in such state, without regard to principles of
conflicts of laws (other than the principles set forth in Section 5-1401 of the
General Obligations Law of the State of New York).

4. Counterparts, etc. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement. One or more counterparts of
this Agreement may be delivered via telefacsimile, with the intent that any such
counterpart have the effect of an original counterpart hereof. Following the
execution hereof, this Agreement shall be a February 2005 Related Agreement and
a May 2005 Related Agreement.

[The next page is the signature page.]



--------------------------------------------------------------------------------

This Consent and Waiver is executed by the undersigned effective as of August 2,
2006.

 

LAURUS MASTER FUND, LTD. By:  

/s/ Eugene Grin

Name:  

Eugene Grin

Title:  

Director

BIODELIVERY SCIENCES INTERNATIONAL, INC. By:  

/s/ Mark A. Sirgo

Name:  

Mark A. Sirgo

Title:  

President & CEO

ARIUS PHARMACEUTICALS, INC. By:  

/s/ Mark A. Sirgo

Name:  

Mark A. Sirgo

Title:  

President

ARIUS TWO, INC. By:  

/s/ Mark A. Sirgo

Name:  

Mark A. Sirgo

Title:  

President



--------------------------------------------------------------------------------

EXHIBIT A

BEMA TRANSFER AGREEMENTS (each agreement to be attached to this Exhibit A)

 

1. Intellectual Property Assignment Agreement

 

2. Secured Promissory Note

 

3. Guaranty

 

4. Security Agreement

 

5. Patent and Trademark Security Agreement